     w~

     2

     3

     4

     5

     6
                                   UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA
     9

 10        UNITED STATES OF AMERICA,                         Case No. ~: ~ ~j .,~ ~' `7'`S3$ — ~
11                               Plaintiff,
                                                             ORDER OF DETENTION
12
                     v.
13

~4        /1?er~~~~t ~~n 1~'ane~
15                               Defendant.
16

17                                                         I.
1s                A.() On motion ofthe Government in a case allegedly involving:
1s                  1.() a crime of violence.
20                  2.() an offense with maximum sentence of life imprisonment or death.
21                  3,() ~ a narcotics or controlled substance offense with maximum.sentence
22                           of ten or more years.
23                  4.() any felony -where the defendant has been convicted of two or
24                       more prior offenses described above.
25                  5,() any felony that is not otherwise a crime of violence that involves a
26                       minor victim, or possession or use ofa firearm or destructive device or
2~                           any other dangerous weapon, or a failure to register under 18 U.S.0
                             § 2250.
                                   ORDBR OF DETBNTION AFTER HBARING(18 U.S.C.§3142(i))
          CR-94                                                                          Page 1 of4
     1           B.J~        On motion by the Government /()on Court's own motion, in a case
     2                       allegedly involving:
     3            ~          On the further allegation by the Government of:
     4                1. ~      a serious risk that the defendant-will flee.
     5                2. O      a serious risk that the defendant will:
     6                   a.()obstruct or attempt to obstruct justice.
     ~                   b.()threaten, injure, or intimidate a prospective witness or juror or
 s                              attempt to do so.
 9               C.      The Government()is/()is not entitled to a rebuttable presumption that no
1o                       condition or combination ofconditions will reasonably assure the defendant's
1~                       appearance as required and the safety ofany person or the community.
12                                                           II.
13               A,~         The Court finds that no condition or combination of conditions will
1q                           reasonably assure:
15                    1•s~     the appearance ofthe defendant as required.
16                      ~      and/or

1~                    2.~ the safety of any person or the community.
18           B. O          The. Court finds that the defendant has .not rebutted by sufficient
19                         evidence to the contrary the presumption provided by statute.
2o                                                          III.
21           The Court has considered:
22           A. the nature and circumstances of the offenses) charged, including whether the
23              offense is a crime of violence, a Federal crime of terrorism, or involves a minor
24                victim or a controlled substance,firearm, explosive, or destructive device;
25           B. the weight ofevidence against the defendant;
26           C. the history and characteristics ofthe defendant; and
2~           D. the nature and seriousness ofthe danger to any person or to the community.

28
                                     ORDER OF DETENTION AFTER HEARING(1B U.S.C.§3142(1))
         CR-94                                                                                  Page 2 of4
     1                                                    IV.
     2           The Court also has considered .all the evidence adduced at the hearing and the
     3           arguments and/or statements of counsel, and the Pretrial Services
     4           ReportJrecommendation.
                                                           ,i~
     5

     6           The Court bases the foregoing findings)on the following:
                 A. O     As to flight risk:
 8                           Lack of bail resources
 9                        ❑ Refusal to interview with Pretrial Services
10                        ❑ No stable residence or employment
11                        ❑ Previous failure to appear or violations or probation, parole, or
12                           release
13                           Ties to foreign countries
14                       ❑ Unrebutted presumption [18 U.S.C. § 3142(e)(2)]
15                      ~-         K~o             ~
16

17

18           B.(}        As to danger:
19                       o Nature ofprevious criminal convictions
20                           Allegations in present charging document
21                       ❑ Substance abuse
22                       ❑ Already in custody on state or federal offense
23                       ❑ Unrebutted presumption [Z8 U.S.C. § 3142(e)(2)]
24

25

26

27           C.~        Defendant submitted to detention

28

                                  ORDBR OF DBTSNTION AFTBR HEARING(18 U.S.C.§3142(1))
         CR-94                                                                            Page 3 of4
     1                                                    VI.
     2           A.() The Court finds that a serious risk exists that the defendant will:
     3               1.()obstruct or attempt to obstructjustice.
     4                 2.()attempt to/( )threaten, injure or intimidate a witness or juror.
     5           B. The Court bases the foregoing findings)on the following:
     6

 7

 8

 9

.10

11                                                       VII.
12               A. IT IS THEREFORE ORDERED that the defendant be detained prior to trial.
13               B. IT IS FURTHER ORDERED that the defendant be committed to the custody
14                 of the Attorney General for confinement in a corrections facility separate, to
15                 the extent practicable, from persons awaiting or serving sentences or being
16                 held in custody pending appeal.
1~               C. IT IS FURTHER ORDERED that the defendant be afforded reasonable
18                  opportunity for private consultation with counsel.
19           D. IT IS FURTI~R ORDERED that, on order of a Court ofthe United States or
20                 on request of any attorney for the Government, the person in charge of the
21                 corrections facility in which the defendant is confined deliver the defendant
22                 to a United States marshal for the purpose of an appearance in connection
23                 with a court roceeding.
24       DATED: i 1 S Z~~~
25

26                                                    ALEXANDER F. cKINNON
                                                      UNITED STATES MAGISTRATE JUDGE
27

28

                                  ORDER OF DETENTION AFTER HEARING(18 U.S.C.§3142(i))
         CR-94                                                                           Page 4 of4
